Exhibit 10.2
FORM OF CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made and entered
into as of this ___th day of ___, 20___, by and between Anchor Bank (the “Bank”)
and __________________ (the “Employee”).


WHEREAS, the Employee is currently serving as __________________ of the Bank;


WHEREAS, the board of directors of the Bank (the “Board of Directors”)
recognizes the possibility of a change in control of the Company (as herein
defined) or the Bank may occur and that such possibility, and the uncertainty
and questions which may arise among management, may result in the departure or
distraction of key management to the detriment of the Company, the Bank and
their respective shareholders;


WHEREAS, the Board of Directors believes it is in the best interests of the Bank
to enter into this Agreement with the Employee in order to assure continuity of
management of the Bank and to reinforce and encourage the continued attention
and dedication of the Employee to the Employee's assigned duties without
distraction in the face of potentially disruptive circumstances arising from the
possibility of a change in control of the Company and/or the Bank, although no
such change is now contemplated; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.  Definitions.


“Change in Control” means (1) an offeror other than the Company (as defined
below) purchases shares of stock of the Company or the Bank pursuant to a tender
or exchange offer for such shares; (2) an event of a nature that results in the
acquisition of control of the Company or the Bank within the meaning of the Bank
Holding Company Act of 1956, as amended, under 12 U.S.C. Section 1841 (or any
successor statute or regulation) and applicable regulations or requires the
filing of a notice with the Federal Deposit Insurance Corporation ("FDIC") under
12 U.S.C. Section 1817(j) (or any successor statute or regulation); (3) any
person (as the term is used in Sections 13(d) and 14(d) of the
Securities  Exchange Act of 1934 (“Exchange Act”)) that is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of the Company or the Bank representing 25% or more of
the combined voting power of the Company's or the Bank's outstanding securities;
(4) individuals who are members of the Company's board of directors immediately
following the Commencement Date or who are members of the Board of Directors
immediately following the Commencement Date (in each case, the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequently whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company's or the Bank’s
shareholders was approved by the nominating committee serving under an Incumbent
Board, shall be considered a member of the Incumbent Board; or (5) consummation
of a plan of reorganization, merger, acquisition, consolidation, sale of all or
substantially all of the assets of the Company or a similar transaction in which
the Company is not the resulting entity, provided that the term “Change in
Control” shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 
 
 

--------------------------------------------------------------------------------

 


“Committee” means a committee of the Board of Directors which has been delegated
authority to act on such matters by the Board of Directors.


“Company” means Anchor Bancorp.


“Commencement Date” means _________, 20___.


“Consolidated Subsidiaries” means any subsidiary or subsidiaries of the Company
(or its successors) that are part of the affiliated group (as defined in Code
Section 1504) without regard to subsection (b) thereof), specifically including
the Bank.


“Date of Termination” means the date upon which the Employee experiences a
Separation from Service, or the date a succession becomes effective under
Section 5(a).


“Involuntary Termination” means the Employee’s Separation from Service (i) by
the Bank without the Employee’s express written consent; or (ii) by the Employee
for "good reason":  "Good reason" means any of the following actions unless
consented to in writing by the Employee: (1) a requirement that the Employee be
based at any place other than within 60 miles of Aberdeen, Washington, except
for reasonable travel on Company or Bank business; (2) a material demotion of
the Employee; (3) a material reduction in the number or seniority of personnel
reporting to the Employee, other than as part of a Company-wide or Bank-wide
reduction in staff; (4) a ten percent (10%) or more reduction in the Employee's
then base salary, other than as part of an overall program applied uniformly and
with equitable effect to all members of the senior management of the Bank; (5) a
material permanent increase in the required hours of work or the workload of the
Employee; or (6) the failure of the Board of Directors to elect the Employee as
__________________ of the Bank (or a successor of the Bank) or any action by the
Board of Directors (or its successors) removing the Employee from such office.
The term “Involuntary Termination” does not include Termination for Cause,
Separation from Service due to death or disability, retirement, voluntary
termination except as provided herein or suspension or temporary or permanent
prohibition from participation in the conduct of the Bank's affairs under
Section 8 of the Federal Deposit Insurance Act (“FDIA”).


“Restriction Period” shall mean the one-year period commencing on the date of
the Employee’s Date of Termination.


“Restrictive Covenants” shall mean the covenants and restrictions described in
Section 4.


“Section 409A” shall mean Section 409A of the Code and the regulations and
guidance of general applicability issued thereunder.


“Separation from Service” shall have the same meaning as in Section 409A,
provided that for purposes of determining whether the Employee is entitled to
benefits hereunder, there must be a complete cessation of services to the Bank,
the Company and all Consolidated Subsidiaries.


“Termination for Cause” and “Terminated For Cause” mean Employee’s Separation
from Service with either the Company or the Bank or both, because of the
Employee's personal dishonesty, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, acting or failing to act in a
manner that adversely affects the Bank or the Company, including but not limited
to increasing adverse regulatory or reputational risk, or (except as provided
below) material breach of any provision of this Agreement.  No act or failure to
act by the Employee shall be
 
 
2

--------------------------------------------------------------------------------

 
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that the Employee’s action or failure
to act was in the best interest of the Bank. The Employee shall not be deemed to
have been Terminated for Cause unless and until there shall have been delivered
to the Employee a copy of a resolution, duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board of Directors at a
meeting of the Board of Directors duly called and held for such purpose, stating
that in the good faith opinion of the Board of Directors the Employee has
engaged in conduct described herein and specifying the particulars thereof in
detail.


2.  Term.  The term of this Agreement shall be a period of three years
commencing on the Commencement Date, subject to earlier termination as provided
herein. Beginning on the first anniversary of the Commencement Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that: (i)
neither the Employee nor the Bank has given notice to the other in writing at
least 90 days prior to such anniversary that the term of this Agreement shall
not be extended further; and (ii) prior to such anniversary, the Board of
Directors or the Committee explicitly reviews and approves the
extension.  Reference herein to the term of this Agreement shall refer to both
such initial term and such extended terms.


3.   Severance Benefits.


(a)           In General. In the event the Employee experiences an Involuntary
Termination during the period commencing on the 6-month anniversary preceding
the effective time of a Change in Control, and ending on the first anniversary
of the effective time of such Change in Control, the Bank shall: (i) pay the
Employee his Bank salary through the Date of Termination; (ii) pay to the
Employee in a lump sum in cash within 25 business days after the Date of
Termination an amount equal to one times the Employee's annual Bank salary
determined as of the Date of Termination; and (iii) provide to the Employee over
the one-year period commencing on the Employee’s Date of Termination (the
“One-Year Period”) substantially the same group life insurance, hospitalization,
medical, dental, prescription drug and other health benefits, and long-term
disability insurance (if any) for the benefit of the Employee and the Employee’s
dependents and beneficiaries who would have been eligible for such benefits if
the Employee had not suffered Involuntary Termination, on terms substantially as
favorable to the Employee, including amounts of coverage and deductibles and
other costs to him (i.e., the Employee’s share of premiums, deductibles and
co-pays, all as in effect on the Date of Termination), as if the Employee had
not suffered Involuntary Termination provided, however, if such coverage is not
available with respect to the Employee or his eligible dependents, then a lump
sum cash payment shall be paid to the Employee, within 25 days after the
Employee's Date of Termination, equal to the present value of the monthly cost
of such coverages that cannot be provided (determined as of the date it is
determined that such coverage(s) cannot be provided), with the present value
being determined using a discount rate equal to the short-term Applicable
Federal Rate as determined under Section 1274(d) of the Code. To the extent
payments under this Paragraph 3(a) are subject to Section 409A, Section 13 shall
apply. No payment shall be made under this Paragraph 3(a) unless the Employees
timely executes a release substantially in the form attached as Exhibit A hereto
by the time provided for in the release or 60 days after the Employee's
Separation from Service, whichever is earlier.


(b)           Reductions of Benefits.   Notwithstanding any other provision of
this Agreement, if payments and the value of benefits received or to be received
under this Agreement, together with any other amounts and the value of benefits
received or to be received by the Employee, would cause any amount to be
nondeductible for federal income tax purposes pursuant to or by reason of Code
Section 280G, then payments and benefits under this Agreement shall be reduced
(not less than zero) to the extent necessary so as to maximize amounts and the
value of benefits to be received by the Employee without causing any amount to
become nondeductible pursuant to or by reason of Code Section 280G. To the
extent
 
 
 
3

--------------------------------------------------------------------------------

 
permitted by Section 409A, the Employee shall determine the allocation of such
reduction among payments and benefits to the Employee.


(c)           No Duty to Mitigate; Not a Contract of Employment.  The Employee
shall not be required to mitigate the amount of any payment or benefit provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Agreement be reduced by
any compensation earned by the Employee as the result of employment by another
employer, by retirement benefits after the Date of Termination or otherwise
(except as otherwise provided herein). This Agreement does not constitute a
contract of employment or impose on the Company or the Bank any obligation to
retain the Employee, to change the status of the Employee's employment, or to
change the Company's or the Bank's policies regarding termination of employment.


(d)           Temporary Suspension or Prohibition.  If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(3) and (g)(1), or pursuant to Section 32.16.090 of the
Revised Code of Washington (“R.C.W.”), the Bank's obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended and
(ii) reinstate in whole or in part any of its obligations which were suspended.


(e)           Permanent Suspension or Prohibition.  If the Employee is removed
and/or permanently prohibited from participating in the conduct of the Bank's
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(4) and (g)(1), or pursuant to R.C.W. 32.16.090, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.


(f)           Default of the Bank.  If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.


(g)           Termination by Regulators.  All obligations under this Agreement
shall be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank: (i) at the time
the FDIC enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of the FDIA; or (ii) by the
FDIC or the Federal Reserve, at the time either agency approves a supervisory
merger to resolve problems related to operation of the Bank or the Company,
respectively.  Any rights of the parties that have already vested, however,
shall not be affected by any such action.


(h)           Further Reductions.  Any payments made to the Employee pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.


(i)           Clawback.  All amounts payable to the Employee under this
Agreement shall be subject to such clawback (recovery) as may be required to be
made pursuant to law, rule, regulation or stock exchange listing requirement or
any policy of the Company or the Bank adopted pursuant to any such law, rule,
regulation or stock exchange listing requirement.


4.  Restrictive Covenants.   As a condition to receiving the severance benefits
provided hereunder, the following requirements must be satisfied:
 
 
 
4

--------------------------------------------------------------------------------

 


(a)           Loyalty.  The Employee shall devote the Employee’s full time and
best efforts to the performance of the Employee’s employment under this
Agreement.  During the term of this Agreement, the Employee shall not, at any
time or place, either directly or indirectly, engage in any business or activity
in competition with the business affairs or interests of the Company or the Bank
or be a director, officer or executive of or consultant to any bank, savings
bank, savings and loan association, credit union or similar financial
institution or holding company of any such entity.  "Directly or indirectly
engaging in any business or activity in competition with the business affairs or
interests of the Company or the Bank" shall include (but not be limited to)
engaging in business as owner, partner, agent or employee of any person, firm or
corporation engaged in such business individually or as beneficiary by interest
in any partnership, corporation or other business entity or in being interested
directly or indirectly in any such business conducted by any person, firm or
corporation. The preceding sentence shall not apply with respect to the mere
ownership by the Employee of less than one percent of a publicly traded entity.


(b)           Noncompetition.  During the Restriction Period, the Employee shall
not be a director, officer or employee of or consultant to any bank, savings
bank, savings and loan association, credit union or similar financial
institution or holding company of any such entity in any county in which the
Bank or any other affiliate of the Bank operates a full service branch office or
lending center on the date of termination of this Agreement.


(c)           Exception.  Nothing in Paragraphs 4(a) and 4(b) shall limit the
right of the Employee to invest in the capital stock or other securities of any
business dissimilar from that of Company or the Bank, or solely as a passive
investor in any business.


(d)           Nonsolicitation of Customers.  During the Restriction Period, the
Employee shall not solicit any Customers for services or products then provided
by the Company, the Bank or the Consolidated Subsidiaries.  For purpose of this
Section, “Customers” are defined as (1) all customers serviced by the Company,
the Bank, or any of the Consolidated Subsidiaries as of the Employee’s Date of
Termination, (2) all potential customers whom the Company, the Bank or any of
the Consolidated Subsidiaries actively solicited at any time during the 12-month
period ending on the Employee’s Date of Termination, and (3) all successors,
owners, directors, partners and management personnel of the Customers described
in (1) or (2).
 
(e)           Nonraiding of Employees.  The Employee recognizes that the
workforce of the Company and the Bank is a vital part of their businesses;
therefore, during the Restriction Period, the Employee shall not directly or
indirectly recruit or solicit any Employee (as defined below) to leave his
employment with the Company, the Bank or any of the Consolidated Subsidiaries.
Without limiting the foregoing, this includes that the Employee shall not (1)
disclose to any third party the names, backgrounds, or qualifications of any of
the Employees or otherwise identify them as potential candidates for employment,
or (2) personally or through any other person approach, recruit, interview or
otherwise solicit Employees to work for any other employer.  For purposes of
this Section, “Employees” means all employees working for the Company, the Bank
or any of the Consolidated Subsidiaries at the time of the Employee’s Date of
Termination.
 
(f)           Nondisclosure.  In the course of employment, the Employee may have
access to confidential information and trade secrets relating to the business of
the Bank or the Company.  Except as required in the course of employment by the
Bank, the Employee shall not, without the prior written consent of the Board of
Directors, directly or indirectly before or after termination of this agreement,
disclose to anyone any confidential information relating to the Bank, the
Company or any financial information, trade secrets or “know-how” that is
germane to the Bank's or the Company's business and
 
 
 
5

--------------------------------------------------------------------------------

 
 
operations. The Employee recognizes and acknowledges that any financial
information concerning any of the customers of the Bank, the Company or any
affiliated entity, as may exist from time to time, is strictly confidential and
is a valuable, special and unique asset of their businesses.  The Employee shall
not, either before or after termination of this Agreement, disclose to anyone
said financial information, or any part thereof, for any reason or purposes
whatsoever.


(g)           Non-Defamation.  The Employee shall not, during the course of the
Employee's employment with the Company or the Bank, nor at any time thereafter,
directly or indirectly, in public or private, in any manner or in any medium
whatsoever, deprecate, impugn or otherwise make any comments, writings, remarks
or other expressions that would, or could be construed to, defame the Company,
the Bank or either of their reputations.  Nor shall the Employee assist any
other person, firm or company in so doing.


(h)           Sanctions; Remedial Actions.


(1)           Cessation of Remaining Payments and Compensation; Right to Recover
Previous Payments.  In the event any of the Restrictive Covenants are violated,
any remaining payments or compensation, of any nature, due to the Employee under
Section 3 shall immediately cease, and the Company or the Bank shall have the
right to recover, at any time and in its sole discretion, all payments and other
compensation (of whatever nature) paid to the Employee (or the equivalent value
thereof, in the case of insurance or other non-monetary payments) after such
violation occurred.
 
(2)           Injunctive Relief.  The Employee acknowledges that it is
impossible to measure in money the damages that will accrue to the Company and
the Bank if the Employee fails to observe and comply with the Restrictive
Covenants; therefore, the Restrictive Covenants may be enforced by an action at
law for damages and by an injunction or other equitable remedies to prohibit the
restricted activity.  The Employee hereby waives the claim or defense that an
adequate remedy at law is available to the Company and the Bank.  Nothing set
forth herein shall prohibit the Company and the Bank from pursuing all remedies
available to them.
 
(i)           Reasonableness.  The parties agree that this Agreement in its
entirety, and in particular the Restrictive Covenants, are reasonable both as to
time and scope.  The parties additionally agree (1) that the Restrictive
Covenants are necessary for the protection of the Company and the Bank's
business and goodwill; (2) that the Restrictive Covenants are not any greater
than are reasonably necessary to secure the Company and the Bank's business and
goodwill; and (3) that the degree of injury to the public due to the loss of the
service and skill of the Employee or the restrictions placed upon the Employee’s
opportunity to make a living with the Employee’s skills upon enforcement of said
restraints, does not and will not warrant non-enforcement of said restraints.
The parties agree that if the scope of the Restrictive Covenants is adjudged too
broad to be capable of enforcement, then the parties authorize said court or
arbitrator to narrow the Restrictive Covenants so as to make them capable of
enforcement, given all relevant circumstances, and to enforce the same.
 
(j)           Survival. This Section 4 shall survive the termination of this
Agreement.
 
5.  No Assignments.


(a)           This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other parties; provided, however,
that the Bank shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) by an assumption agreement in
form and substance satisfactory to the Employee, to expressly assume and agree
to perform this Agreement in the same manner
 
 
6

--------------------------------------------------------------------------------

 
and to the same extent that the Bank would be required to perform it, if no such
succession or assignment had taken place. Failure to obtain such an assumption
agreement prior to the effectiveness of any such succession or assignment shall
be a breach of this Agreement and shall entitle the Employee to compensation and
benefits from the Bank in the same amount and on the same terms as the
compensation pursuant to Section 3 of this Agreement.  For purposes of
implementing the provisions of this Section 5(a), the date on which any such
succession becomes effective shall be deemed the Date of Termination.


(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


6.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank at its home office,
to the attention of the Board of Directors with a copy to the Secretary of the
Bank, or, if to the Employee, to such home or other address as the Employee has
most recently provided in writing to the Bank.


7.  Amendments.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


8.  Headings.  The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


9.  Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


10.  Governing Law. This Agreement shall be governed by the laws of the State of
Washington.


11.  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator's award in any court having jurisdiction.
Notwithstanding the foregoing, the Bank may resort to the Superior Court of
Grays Harbor County, Washington for injunctive and such other relief as may be
available in the event that the Employee engages in conduct, after termination
of the Agreement that amounts to a violation of section 4 hereof or violation of
the Washington Trade Secrets Act or amounts to unlawful interference with the
business expectancies of the Company or the Bank.


12.  Knowing and Voluntary Agreement.  Employee represents and agrees that the
Employee has read this Agreement, understands its terms, and that the Employee
has the right to consult counsel of choice and has either done so or knowingly
waives the right to do so. Employee also represents that the Employee has had
ample time to read and understand the Agreement before executing it and that the
Employee enters into this Agreement without duress or coercion from any source.


13.  Compliance with Section 409A.


(a)           The Bank and the Employee agree that, notwithstanding anything
herein to the contrary, this Agreement is intended to be interpreted and
operated so that the payment of the benefits set forth herein either shall
either be exempt from the requirements of Section 409A or shall comply with the
requirements of such provision. The Employee hereby acknowledges that they have
been advised to seek and has sought the advice of a
 
 
 
7

--------------------------------------------------------------------------------

 
tax advisor with respect to the tax consequences to the Employee of all payments
pursuant to this Agreement, including any adverse tax consequences or penalty
taxes under Section 409A and applicable State tax law. The Employee hereby
agrees to bear the entire risk of any such adverse federal and State tax
consequences and penalty taxes in the event any payment pursuant to this
Agreement is deemed to be subject to Section 409A, that no representations have
been made to the Employee relating to the tax treatment of any payment pursuant
to this Agreement under Section 409A and the corresponding provisions of any
applicable State income tax laws, and that in no event shall the Bank, the
Company nor any affiliate thereof be liable to the Employee for or with respect
to any taxes, penalties or interest which may be imposed upon the Employee
pursuant to Section 409A.


(b)           If, on the date of the Employee's Separation from Service, the
Employee is a “specified employee,” as defined in Section 409A, and if any
payments or benefits under this Agreement payable upon the Employee's Separation
from Service will result in additional tax or interest to the Employee because
of Section 409A, then despite any provision of this Agreement to the contrary
the Employee will not be entitled to the payments or benefits until the earlier
of (1) the date that is six months and one day after Employee's Separation from
Service for reasons other than the Employee's death, and (2) the date of the
Employee's death. After the end of the period during which payments or benefits
are delayed under this provision, the entire amount of the delayed payments and
benefits shall be paid to the Employee in a single lump sum, without interest.


(c)           If an amount payable hereunder that is subject to Section 409A is
conditioned upon the Employee's signing a release, and the period of time during
which the Employee may sign the release spans two taxable years of the Employee,
then the portion of such amount that may be paid during either of such years
(depending on when the release is signed) shall be paid in the second year.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
 
 
Attest:
ANCHOR BANK
  _____________________________________  _________________________________ 
By: __________________________________
__________________, Secretary  
Its: __________________________________
         
EMPLOYEE
      _____________________________________   
 
 
 

 
 

 
8

--------------------------------------------------------------------------------

 
EXHIBIT A
General Release
 
 
This General Release, dated as of ____________, 201_, is delivered by
_______________ (the “Employee”) to and for the benefit of the Released Parties
(as defined below). The Employee acknowledges that this General Release is being
executed in accordance with the Change in Control Severance Agreement dated
_________, 20___ (the “Agreement”).


1.           General Release.


a.           The Employee, for himself and for the Employee’s heirs, dependents,
assigns, agents, executors, administrators, trustees and legal representatives
(collectively, the “Releasors”) hereby forever releases, waives and discharges
the Released Parties (as defined below) from each and every claim, demand, cause
of action, fee, liability or right of any sort (based upon legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise), known or unknown, which Releasors ever had, now have, or hereafter
may have against the Released Parties by reason of any actual or alleged act,
omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter, at any time up to and including the Effective Date (as defined
below), including without limitation, those in connection with, or in any way
related to or arising out of, the Employee’s employment or termination of
employment or any other agreement, understanding, relationship, arrangement,
act, omission or occurrence, with the Released Parties.


b.           Without limiting the generality of the previous paragraph, this
General Release is intended to and shall release the Released Parties from any
and all claims, whether known or unknown, which Releasors ever had, now have, or
may hereafter have against the Released Parties including, but not limited to:
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law), the Family and
Medical Leave Act, the Reconstruction Era Civil Rights Act, and the
Rehabilitation Act of 1973; (2) any other claim (whether based on federal, state
or local law or ordinance, statutory or decisional) relating to or arising out
of the Employee’s employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited to, breach of contract (express or implied), tort, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; (3) any claim relating to or arising from a violation of
Section 409A of the Internal Revenue Code of 1986, as amended; and (4) any claim
for attorney’s fees, costs, disbursements and the like.


c.           The foregoing release does not in any way affect: (1) the
Employee’s rights of indemnification to which the Employee was entitled
immediately prior to the Resignation Date (as an employee or director of any of
the Released Parties); (2) any rights the Employee may have as a shareholder of
the Employer; (3) the Employee’s vested rights under any tax-qualified
retirement plan, nonqualified deferred compensation plan or stock compensation
plan maintained by a Released Party; (4) any right the Employee may have to
obtain contribution in the event of an entry of judgment against the Employee as
a result of any act or failure to act for which the Employee and any of the
Released Parties are jointly responsible; and (5) the right of the Employee to
take whatever steps may be necessary to enforce the terms of the Agreement.



 
9

--------------------------------------------------------------------------------

 
d.           For purposes of this General Release, the “Released Parties” means
Anchor Bancorp, Anchor Bank, all current and former parents, subsidiaries,
related companies, partnerships, joint ventures and employee benefit programs
(and the trustees, administrators, fiduciaries and insurers of such programs),
and, with respect to each of them, their predecessors and successors, and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, members, shareholders, owners, representatives, assigns,
attorneys, agents, insurers, and any other person acting by, through, under or
in concert with any of the persons or entities listed in this paragraph, and
their successors (whether acting as agents for such entities or in their
individual capacities).


2.           No Existing Suit. The Employee represents and warrants that, as of
the Effective Date (as defined below), the Employee has not filed or commenced
any suit, claim, charge, complaint, action, arbitration, or legal proceeding of
any kind against of the Released Parties.


3.           Knowing and Voluntary Waiver. By signing this General Release, the
Employee expressly acknowledges and agrees that: (a) the Employee has carefully
read it and fully understands what it means; (b) the Employee has discussed this
General Release with an attorney of the Employee’s choosing before signing it;
(c) the Employee has been given at least 21 calendar days to consider this
General Release; (d) the Employee has agreed to this General Release knowingly
and voluntarily and was not subjected to any undue influence or duress; (e) the
consideration provided him under Agreement is sufficient to support the releases
provided by him under this General Release; (f) the Employee may revoke the
Employee’s execution of this General Release within seven days after the
Employee signs it by sending written notice of revocation as set forth below;
and (g) on the eighth day after the Employee executes this General Release (the
“Effective Date”), this General Release becomes effective and enforceable,
provided that the Employee does not revoke it during the revocation period. Any
revocation of the Employee’s execution of this General Release must be
submitted, in writing, to Anchor Bank, at its main office, to the attention of
the Chairman of the Board, stating “I hereby revoke my execution of the General
Release.” The revocation must be personally delivered to the Chairman of the
Board of Anchor Bank or mailed to the Chairman of the Board of Anchor Bank and
postmarked within seven days of the Employee’s execution of this General
Release. If the last day of the revocation period is a Saturday, Sunday or legal
holiday, then the revocation period will be extended to the following day which
is not a Saturday, Sunday or legal holiday. The Employee agrees that if the
Employee does not execute this General Release or, in the event of revocation,
the Employee will not be entitled to receive any of the payments or benefits
under Section 3 of the Agreement. The Employee must execute this General Release
on or before the date that is 21 days after the effective date of the Employee’s
termination of employment.


This General Release is final and binding and may not be changed or modified,
except as provided in a signed and dated agreement in writing between the
Employee and Anchor Bank.
 
 

 
EMPLOYEE
    Date:  __________________  ______________________ 

 


 
 
 
10

--------------------------------------------------------------------------------
